CONTINUATION SHEET

Continuation of 3:

3.a)	The additional step “freezing the defects by rapid cooling” requires a new search and consideration because the claims as previously presented permit for defect formation but not stopping.  Additionally, the effect of “defect freezing” as discussed in paragraph 0036 appears to be purely speculative; it is noticed that the term “freeze” is placed in quotation marks which indicate that the freezing effect is speculative rather than presented as solid evidence of freezing effect.
3.c)	In claim 1, the term “rapidly cooling” renders the claim indefinite because “rapidly” is a relative term; the requisite degree for “rapidly cooling” cannot be ascertainable by this relative term. Thus, the amendment would require new ground of rejection under 35 USC 112, and thus fails to place the application in better form for appeal. 

Continuation of 12:
	Applicant argues that fails to teach rapid cooling.  This is incorrect, both Maniere and Chowdhury teach or suggest cooling after sintering step.  Maniere teaches cooling at page, first paragraph, lines 2-3; additionally, in the last two lines, it is stated that “shutting down the process cycle immediately after the full densification of the sample is achieved” (emphasis added), stop the sintering “immediately” would customarily be achieved by rapid cooling.  Chowdhury teaches cooling the samples in “cold water bath” (page 137, left column, 4th paragraph).



	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        

August 25, 2022